10
i
12
13
14
i5
16
17
18
19
20
21
22
23

24

 

 

 

WQ-42ZAN4

Clarence Hankins
EO. Box 315
Oakville, WA 98568
12-16-19

 

Carrie Selby, Clerk
Union Station
1717 Pacific Ave. Suite 2209

Tacoma, WA 98402

Dear Carrie Selby,
1) Am in receipt of your letter first dated December 9, 2019.
2) The Fair Housing Act applies to a “dwelling” (42 U.S.C. § 3602(b)) in this case.

3)lama “handicapped person” and. member of a federally protected class. Lam entitled to an
“assistant” to type this letter. An assistant is authorized by 42 US.C. §§ 3617 & 3631; 24
CER. 100.400. According to 42 U.S.C. § 3631 (c) to “discourage ” an assistant is a felony.

4) Herein is in reliance upon: the “laws of the United States, * the Supremacy Clause; the Fair
Housing Act; HUD’s Rules and the decisions of the SCOTUS.

5) QUID PRO QUO CONDITIONING: you have quid pro quo conditioned my Motion. There is
no provision in 42 U.S.C. § 3613 that permits you or anyone to “quid pro quo” “condition” (24
CER. § 100.600) a motion for an attorney based. upon an open case; or a closed case or the lack of
an attorney or an attorney that defrauds this Court, by mischaracterizations and untrue statements
that prejudice this Court; or an attorney that refuses to comply with the laws of the United States
and is in conflict with RPC 8.4; or an attorney that accepts unjust enrichment to act contrary to his
client’s interests.

6) The Fair Housing Act is a law of the United States. This isa 42 U.S.C. § 3604(f)(3)(B) request
that the Exparte Motion be submitted and approved. I also request that you provide a no cost email
address so I may have the same “equal opportunity” (42 U.S.C. § 3604(£)(3)(B)) as lawyers. lam
a handicapped person that has to travel 18 miles to obtain my mail.

7) If you disagree or if you desire a change in the Fair Housing Act or corresponding laws of the
United States, please contact your Congressperson and Senator. The applicable law of the United
States is that you provide direct “eyidence” of “legally sufficient justification” that is not
hypothetical or speculative (24 CER. § 100.500). Otherwise I have been deprived of Due Process.

8) It appears the rule, policy, practice, or service, upon which you rely, conflicts with the Fair
Housing Act.

9) HUD’s Rules are laws of the United States that require you et al to “change, except, or adjust”
any conflicting law, «rule, policy, practice, or service. °

10) Per HUD’s Rules a.k.a. laws of the United States: I am entitled fo a change, exception, or
adjustment to a rule, policy, practice, or service, including to the Bankruptcy Act, because I
10

ii

12

13

14

15

16

17

18

19

20)

21

22

23

24

 

 

deem it “necessary” to obtain “equal opportunity,” Constitutional “Equal Protection,” and

“Due Process: ”
"Under the Fair Housing Act a reasonable accommodation is a change, exception, or
adjustment to a rule, policy, practice, or service. The Fair Housing Act makes it unlawful to
refuse to make reasonable accommodations to rules, policies, practices, or services when
such accommodations may be necessary to afford persons with disabilities an equal
opportunity to use and enjoy a dwelling and public and common use areas. "
hitps:/Avww.hud.gov/program_offices/fair_housing_equal_opp/reasonable_accommodations_a
nd_ modifications

11) [have relied upon the Fair Housing Act inter alia; the SCOTUS; the Fifth Amendment; the 14"
Amendment and corresponding laws of the United States.

12) The Fair Housing Act inter alia is a law of the United States, if violated, “deprives [a person
(42 U.S.C. § 3602(d)], “witness victim or informant” (18 U.S.C, §§ 1512 & 1513) of Due
Process] rights under color of law.”

13) According to United States v. Price, 383 U.S. 787 (1966) any “deprivation of [my Due
Process] rights under color of law” or law, or policy or rule is a felony that violates 18 U.S.C. §§
241 & 242, to wit:

a) The 1855 SCOTUS equated “due process” with “laws of the land” a.k.a. “laws of the
United States” (Murray's Lessee v. Hoboken Land and Improvement Co., 59 U.S. 272
(1855) inter alia);

52) Fed. Cas. No. 5764; Sears v. Cottrell (1858) 5 Mich. 250; Wynehamer v. People
(1856) 13 N. Y¥. 378. “The words, ‘due process of law,’ were undoubtedly intended to
convey the same meaning as the words ‘by the law of the land' in Magna Charta. Lord
Coke, in his commentary on those words, (2 Inst. 5 0) says they mean due process of
law.” Correspondingly see: Greene v. Briggs (C.C. R018

b) "To suppose that ‘due process of law’ meant one thing in the Fifth Amendment and
another in the Fourteenth is too frivolous to require elaborate rejection." Malinski v. New
York, 324 U.S. 401, 415 (1945), (Frankfurter, J., concurring).

c) The SCOTUS in United States v. Price, 383 U.S. 787 (1966) equated the loss of 14"
Amendment Due Process, due to a violation of a law of the United States, to a “Conspiracy
Against [14" Amendment Due Process] Rights” or “Deprivation of 14" Amendment Due
Process} Under Color Of State Law” and violation of 18 U.S.C. §§ 241 and/or 242.

14) According to United States v. Price, 383 U.S. 787 (1966) inter alia (supra), it appears I will be
“deprived of [Due Process| rights under color of law” until the Exparte Motion is submitted and
approved.

15) In 42 US.C. § 3617 Congress defined the Fair Housing Act as a “right.”
16) In 42 U.S.C. § 3614 Congress defined the Fair Housing Act as a “Tight.”
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

17) According to the FBI and DOJ 42 U.S.C. § 3631 is considered “Criminal Interference With
The ‘Right’ To Fair Housing.”

18) To quid pro quo condition my Exparte Motion upon having an active case conflicts with the
Fair Housing Act and is considered an act under color of law.

19) 1 am a handicapped person and Native American. According to the FBI:

“This statute makes it a crime for any person acting under color of law, statute, ordinance,
regulation, or custom to willfully deprive or cause to be deprived from any person those
rights, privileges, or immunities secured or protected by the Constitution and laws of the U.S.

“This law further prohibits a person acting under color of law, statute, ordinance, regulation
or custom to willfully subject or cause to be subjected any person to different punishments,
pains, or penalties, than those prescribed for punishment of citizens on account of such person
being an alien or by reason of his/her color or race. ”

“Acts under "color of any law" include acts not only done by federal, state, or local officials
within the bounds or limits of their lawful authority, but also acts done without and beyond the
bounds of their lawful authority...” (citing 18 U.S.C. § 242).

. hitos://www. fbi.gov/investigate/civil-rights/federal-civil-rights-statules

20) The only criterion you should be requesting is whether the court appointed attorney will prevail
based upon the latest operating proforma:

OPERATING PROFORMA:

1) The Washington State Housing Finance Commission (“WSHFC”) regulates providing Low
Income Housing Tax Credits “LIHTC”).

2) The two types of LITITC are 9% (competitive & 70% of the Total Development Costs
(“TDC”) and 4% (non-competitive 30% of the TDC).

3) The 9% LIHTC require developers to provide no cost dwelling units for homeless persons.
Plaintiff resides in an old camp trailer with no water, no electricity, no phone service or septic
system and is near homeless. Providing space for near homeless persons may be considered by
the WSHEFC in requesting 4% LIHTC.

http://www.wshfe.org/mhef/4percent/201 9BondTCPolicies.pdf

4) TOTAL DEVELOPMENT COSTS (‘TDC’) for each “studio” bedroom is “$249,769.00”
(WSHEFC Policy 2.4.6) x 13 = $3,246,997 .00.

5) 4% LIHTC: $974,099.10 + tax free bond financing.
6) LOAN AMOUNT: The owner must borrow 50% of the TDC (Policy 3.15) or $1,623,498.59.

7) MONTHLY PAYMENT: $1,623,498.50 less $974,099.10 LIHTC = balance of $649,399.40 @
2 5% tax free bond financing that would result in a $2565.91 per roonth payment.

8) MONTHLY INCOME: $12,584.00 gross.

9) EXPENSES: expenses paid out of manufacturing and selling items such as cabinets and
siding, permits the owner to provide a Life Tenancy Estate to a -0- cost dwelling unit in which
10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Plaintiff may reside. Real estate taxes are “exempt” to a non-profit by confining monthly rents
to $968.00 i.e. 50% of the area median income.

10) REASONABLE ACCOMMODATION: Plaintiff's publicly recorded 42 U.S.C. § 360483)
(B) requests were reasonable:

42 U.S.C. § 3604(f}(3) “For purposes of this subsection, discrimination includes— (B)“a
refusal to make reasonable accommodations in rules, policies, practices, or services, when
such accommodations may be necessary fo afford such person equal opportunity to use and
enjoy a dwelling.”

CHANGE IN LAWS: “Under the Fair Housing Act a reasonable accommodation is a
change, exception, or adjustment to a rule, policy, practice, oF service. The Fair Housing
Act makes it unlawful to refuse to make reasonable accommodations to rules, policies,
practices, or services when such accommodations may be necessary to afford persons with
disabilities an equal opportunity to use and enjoy a dwelling and public and common use

areas.”
https://www.hud.gov/program offices/fair_housing_ equal opp/reagsonable accommodations
and modifications

11) DSCR: 4.91 (debt service coverage tatio (DSCR) is achieved by dividing the monthly
income by the payment plus expenses).

12) FANNIE MAE MINIMUM DSCR: 1.25.
13) 5% NET CAP RATE VALUE: $3,020,160.00 ($12,584.00 x 12 months divided by .05)

14) PUNITIVE DAMAGES: $27,181,440.00 are authorized by 42 U.S.C. § 3613. See State
Farm Mutual Automobile Insurance Co. v. Campbell, 538 U.S. 408 (2003) for 9 times actual
damages.

15) ACTUAL DAMAGES: $3,020,160.00 @ 5% net cap rate.

16) THREEFOLD DAMAGES PER COUNT: $9,060,480.00 (for each daily false or fraudulent
Equal Housing Lender representations transmitted by means of wire. 18 U.S.C. §§ 1961(1)(B) &
1964(c) inter alia.

17) MISPRISION OF FELONY COUNTS: 1825 (false Equal Housing Lender representations 5
years x 365 = 1825 counts).

18) left blank
19) FINES DUE THE UNITED STATES: $1,825,000,000.00 (87,000, 000. 00” x 1825);

20) LOW INCOME HOUSING TAX CREDITS (“LIATC”): $974,099.10 (are controlled by the
WSHEC, The Total Development Costs for a Snohomish County “studio” bedroom / “dwelling
unit” is $249, 769.00 (Policy #2.4.6) x 13 dwelling units = $3,246,997.00 x 30= in LIHTC x9=
$8,766,891.90. The value of the tax free bond financing has not been calculated.
hitp://www.wshfo.org/mbhel/4percent/2019BondTCPolicies.pat

a) The 1988 Amendment to the Fair Housing Act required SunTrust to make daily “Equal

Housing Lender” “pretenses, representations or promises ” to be included in all
10
il
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

communications including those “transmitted by means of wire” (within the jurisdiction of
18 ULS.C. §§ 1343 & 1961(1)(B) inter alia);

b) Congress requires most lenders to comply with the Fair Housing Act including its daily

“Equal Housing Lender” “pretenses, representations or promises” to be included in all
communications including those “transmitted by means of wire,”

c) When any lender refuses to comply with the Fair Housing Act, without providing the
required “evidence” of “legally sufficient justification” (24 C.E.R. § 100.500), the debtor may
be victim to “discriminatory housing practices” (42 U.S.C. § 3602(h); deprived of Due
Process rights under color of law and entitled to a “court” “appointed “attorney” authorized
by 42 U.S.C. § 3613(b).

.../s/... Clarence Hankins
